TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00667-CV


                                       In re Jerel Smith


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Jerel Smith, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus directed to Velva L. Price, District Clerk, Travis

County, Texas. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1. By statute,

an appellate court has no authority to issue a writ of mandamus against a county or district

clerk except as necessary to enforce the court’s jurisdiction. See Tex. Gov’t Code § 22.221(a).

Because Smith does not seek a writ of mandamus to enforce our jurisdiction, we dismiss his

petition for writ of mandamus for want of jurisdiction. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Chari Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 28, 2022